Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2021 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 6, and 8-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kawai et al. (Pub No. US 2021/0013077 A1, hereinafter Kawai).
	With regards to claim 1, Kawai teaches a semiconductor processing apparatus, comprising: 
a load port configured to receive a semiconductor wafer (see Fig. 5, load port 4); 
a process chamber coupled to the load port (see Fig. 5, process chamber 2); 
a fan configured to selectively vary a flow of fluid in the process chamber (see Fig. 5, see ¶55, fan controls flow rate); 

a controller coupled to the one or more sensors and to the fan, the controller configured to control at least one of a speed or a direction of the fan to vary the flow of fluid in the process chamber based on the sensed one or more processing parameters (see Fig. 5, controller 5 coupled to pressure sensor 57 for example, controller 5 controlling flow rate based on detected value of pressure sensor 57).

With regards to claim 2, Kawai teaches the apparatus of claim 1 wherein the one or more sensors includes at least one of a flow meter, a hygrometer, a thermometer, or a gas detector (see Fig. 5, pressure sensor is a gas detector).

With regards to claim 5, Kawai teaches the apparatus of claim 1, further comprising: 2Application No. 16/746,369 Reply to Office Action Dated July 22, 2021 
flow field control circuitry communicatively coupled to the one or more sensors, the flow field control circuitry configured to determine an irregular processing parameter of the semiconductor processing apparatus based on the sensed one or more processing parameters (see ¶55-¶56, flow rate adjustable by fan due to irregularity from pressure sensor 57 using circuitry for controller 5).

With regards to claim 6, Kawai teaches the apparatus of claim 5, further comprising: 
a processing parameters database communicatively coupled to the flow field control circuitry, the processing parameters database storing information associated with irregular processing parameters of the semiconductor processing apparatus, wherein the flow field control circuitry is configured to determine the irregular processing parameter of the semiconductor processing apparatus based on the sensed one or more processing parameters and the information stored in the database (see Fig. 5, ¶55-¶57, irregular pressure detected will cause controller 5 to control speed of the fan).

With regards to claim 8, Kawai teaches the apparatus of claim 5 wherein the flow field control circuitry is configured to output a recommended adjustment to at least one of a speed of the fan, a direction of the flow of fluid, a frequency of the fan, or an angle of opening of a door of the load port, and the controller is configured to control the fan based on the recommended adjustment (see ¶55-¶57).

With regards to claim 9, Kawai teaches the apparatus of claim 1 wherein the load port is positioned between the fan and the one or more sensors (see Fig. 5, portion of load port 4 between pressure sensor 57 and fan 46).

With regards to claim 10, Kawai teaches a method, comprising: 
sensing, by at least one sensor, one or more processing parameters in a process chamber of a semiconductor processing apparatus (see Fig. 5, ¶55-¶57, pressure sensor 57 sensing pressure of gas in chamber); and 3Application No. 16/746,369 Reply to Office Action Dated July 22, 2021 
controlling an operation of a fan in the process chamber to vary at least one of a speed or a direction of a flow of fluid in the process chamber based on the sensed one or more processing parameters (see Fig. 5, ¶55-¶57, rotation speed of fan adjusting flow of fluid based on sensor 57).

With regards to claim 11, Kawai teaches the method of claim 10 wherein the sensing the one or more processing parameters includes sensing at least one of flow field speed, humidity or water vapor, temperature, or gases in the process chamber (see ¶55-¶57, pressure sensor 57).


With regards to claim 13, Kawai teaches the method of claim 10, further comprising: determining an irregular processing parameter in the process chamber based on the sensed one or more processing parameters, wherein the controlling an operation of the fan to vary the at least one of a speed or a direction of the flow of fluid in the process chamber includes controlling the fan to vary the flow of fluid in the process chamber to correct the irregular processing parameter (see Fig. 5, ¶55-¶57, irregular pressure detected will cause controller 5 to control speed of the fan).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawai as applied to claim 1 above, and further in view of Woo (Pub No. US 2019/0287834 A1, hereinafter Woo).
With regards to claim 3, Kawai is silent teaching the apparatus of claim 1, further comprising fins mechanically coupled to the fan, the fins having an adjustable angle configured to adjust the direction of the fan to vary the flow of fluid in the process chamber.
In the same field of endeavor, Woo teaches how the fan can be mechanically attached to an airflow control blade which can have an adjustable tilting angle to control the angle of flow (see ¶125).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to mechanically incorporate fins to adjust the angle of flow of a fluid gas as taught by Woo.

.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawai as applied to claim 6 above, and further in view of Kawai (Pub No. US 2018/0047602 A1, hereinafter Kawai’602).
With regards to claim 7, Kawai is silent teaching the apparatus of claim 6 wherein the flow field control circuitry is configured to receive recipe information associated with a process performed by the semiconductor processing apparatus, and the information associated with irregular processing parameters stored in the processing parameters database is associated with the received recipe information.
In the same field of endeavor, Kawai’602 teaches a combination of predetermined target values which can be construed as a “recipe” and through “machine learning circuitry”, appropriate adjustments can be made if detection values deviate from predetermined target values (see Figs. 3 and 5, “recipe” can be defined as combination of predetermined target values of the gases utilized, “machine learning circuitry” shown by comparing the predetermined targets with the detection values and making proper adjustments, see ¶56-¶57). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to determine irregular parameters based on “recipe” target values and make adjustments accordingly through machine learning circuitry as taught by Kawai’602.



s 16, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Segawa (Pub No. US 2015/0170945 A1, hereinafter Segawa) and further in view of Kawai.
With regards to claim 16, Segawa teaches a semiconductor processing system, comprising: 
a plurality of load ports, each of the load ports configured to receive a semiconductor wafer (see Figs. 8 and 9, each EFEM 1010 contains at least one load port 1013); 
a plurality of process chambers respectively coupled to the plurality of load ports (see Fig. 8 and 9, plurality of process chambers 1011 coupled to plurality of load ports 1013);  
26a plurality of fans respectively positioned in the plurality of process chambers, each of the plurality of fans configured to selectively vary a flow of fluid in a respective process chamber (see Fig. 4 as an example, fan 13 in each EFEM to control flow of fluid gas); 
a plurality of sensors respectively positioned in the plurality of process chambers, each of the plurality of sensors configured to sense one or more processing parameters in the respective process chamber (see Fig. 8 and 9, also see ¶137, oximeter present within each EFEM to detect a parameter); and 
a controller coupled to the plurality of sensors and to the plurality of fans, the controller configured to control an operation of the fans to vary the flow of fluid in the process chambers based on the sensed one or more processing parameters (see Fig. 8 and 9, controller 1050 controlling plurality of fans and sensors, controller 1050 controls fans to vary flow of gas fluid based on oximeter sensors, see ¶84, ¶93, ¶129).
Segawa, however, is silent teaching a controller configured to control an operation of the fans to vary the speed of the flow of fluid based on the parameter.
In the same field of endeavor, Kawai teaches how rotation speed of the fan is controlled and adjusted based on a sensor such as pressure in order to automatically control the influx of pressure and air flow that can affect stability (see ¶55-¶57).  This same teaching can be applied to Segawa in that 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to incorporate a controller controlling fan speed based on a parameter (i.e. pressure) because it provides ease of manufacturing, efficient automation, and to process multiple wafers simultaneously, thus speeding up processing.

With regards to claim 17, Segawa teaches the system of claim 16, further comprising: 
flow field control circuitry communicatively coupled to the plurality of sensors, the flow field control circuitry configured to determine irregular processing parameters of the plurality of process chambers based on the sensed one or more processing parameters (see Figs. 8 and 9, also see ¶137, flow field circuitry connected from controller 1050 to oximeter sensors, oxygen density detected to determine nitrogen gas infusion).

With regards to claim 20, Segawa teaches the system of claim 16 wherein the plurality of sensors includes at least one of a flow meter, a hygrometer, a thermometer, or a gas detector (see ¶133, oximeter sensor used).

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawai as applied to claim 13 above, and further in view of Kawai’602.
With regards to claim 14, Kawai is silent teaching the method of claim 13 wherein the determining the irregular processing parameter in the process chamber includes comparing the sensed one or more processing parameters with irregular processing parameters stored in a database.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to have parameter target valves in storage for purposes of establishing optimal parameters and adjusting accordingly during processing as taught by Kawai’602.

With regards to claim 15, Kawai is silent teaching the method of claim 13 wherein the determining the irregular processing parameter in the process chamber includes determining, by machine learning circuitry, the irregular processing parameter based on the sensed one or more processing parameters and based on recipe information associated with a particular process performed by the semiconductor processing apparatus.
In the same field of endeavor, Kawai’602 teaches a combination of predetermined target values which can be construed as a “recipe” and through “machine learning circuitry”, appropriate adjustments can be made if detection values deviate from predetermined target values (see Figs. 3 and 5, “recipe” can be defined as combination of predetermined target values of the gases utilized, “machine learning circuitry” shown by comparing the predetermined targets with the detection values and making proper adjustments, see ¶56-¶57). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to determine irregular parameters based on “recipe” target values and make adjustments accordingly through machine learning circuitry as taught by Kawai’602.

Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Segawa and Kawai as applied to claim 17 above, and further in view of Kawai’602.

In the same field of endeavor, Kawai’602 teaches how the controller 5 can also store predetermined target values required for an application as a database for reference (see Fig. 5, ¶55, ¶56).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to utilize the storage unit as a database with predetermined target values in order to act as a quality control during processing as taught by Kawai’602.

With regards to claim 19, Kawai’602 teaches the system of claim 18 wherein the flow field control circuitry is configured to receive recipe information associated with processes performed in each of the plurality of process chambers, and the information associated with the irregular processing parameters stored in the processing parameters database is associated with the received recipe information (see Figs. 3 and 5, “recipe” can be defined as combination of predetermined target values of the gases utilized).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224. The examiner can normally be reached Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML